DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 7, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens; Robert et al. (United States Patent #US 9466223; hereinafter Stevens) in view DIXSON BRUCE E (United States Patent #US 3181812; hereinafter Dixson).
Regarding claim 1, Stevens teaches an apparatus for simulating an oscillating path (abstract discloses motion platform as apparatus; abstract also discloses surge and sway as oscillating motion which makes a path), the apparatus comprising: 
a slide extending along a first axis (col.2 ln 55-56 and fig.8 disclose slide members 22 which extends along a 1st axis); 
a support structure movably coupled to the slide so that the support structure is operable to move along the slide (col.4 ln 51-52 teach support frame 132 which is coupled to slide member 22 through carriage 24); and
a table coupled to the support structure (col.4 ln 52 and fig.3a teach table 40 coupled to the support frame 132) and operable to rotate about a second axis orthogonal to the first axis (col.4 ln 52 and fig.3a teach rotary table 40, which rotates about a second axis perpendicular to the slide axis (1st axis)),
that is operable to rotate about (col.4 ln 52 and fig.3a teach rotary table 40, which rotates about)
Stevens fails to teach a flight path; the table comprising a surface parallel to the second axis that is operable to rotate about a third axis orthogonal to the second axis.

Dixson does teach a flight path (col.1 ln 15 discloses a flight path); the table comprising a surface parallel to the second axis (col.148 ln 35-38 teaches planar element parallel to 2nd axis) a third axis orthogonal to the second axis (col.148 ln 12-20 teaches third axis normal/orthogonal to the second axis).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Stevens to include the teachings of Dixson; which would provide a stellar guidance system mounted inside a moving craft capable of specifying the direction of the dynamic vertical as function of time for every instant of a pre-determined, time-scheduled flight path as disclosed by Dixson (col.1 11-16).

Regarding claim 2, Stevens in view of Dixson teach the apparatus of claim 1, wherein the table includes a portion that is orthogonal to the slide, the surface being parallel to the portion of the table (Stevens fig.3 and fig.4 shows a portion of table 40 orthogonal to slide 22; fig.4 shows the surface being parallel to the portion of the table 40).

Regarding claim 5, Stevens in view of Dixson teach the apparatus of claim 1, wherein the table is rotatably connected to the support structure so that a portion of the table rotates relative to the support structure (Stevens col.3 ln 31-54 teaches portion of table 40 rotating relative to rest of structure to produce yaw motion).

Regarding claim 7, Stevens in view of Dixson teach the apparatus of claim 1, wherein the slide comprises a pair of tracks (Stevens col.3 ln 17 & fig.1 teaches #32 as pair of tracks).

Regarding claim 11, Stevens in view of Dixson teach the apparatus of claim 1, further comprising a drive unit operable to accelerate the support structure along the slide (Stevens col.2 ln 60-61 teaches actuator as drive unit).

Claim(s) 3-4, 12, 14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens; Robert et al. (United States Patent #US 9466223; hereinafter Stevens) in view DIXSON BRUCE E (United States Patent #US 3181812; hereinafter Dixson) further in view of LEE; Hoi Hung Herbert (United States Patent Publication #US 20170101178; hereinafter Lee).
Regarding claim 3, Stevens in view of Dixson teach the apparatus of claim 1, but fails to teach wherein the surface comprises a harness for securing an inertial measurement unit.
Lee does teach wherein the surface comprises a harness (par.36 teaches a harness for main body 1 which contain an inertial measurement unit) for securing an inertial measurement unit (par.29 teaches an inertial measurement unit within main body 1).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Stevens in view of Dixson to include the teachings of Lee; which would provide an embodiment for an unmanned flying craft that senses different aspects of its surroundings and adjusts flying patterns in response thereto as disclosed by Lee(par.13).
	
                 Regarding claim 4, Stevens in view of Dixson in view of Lee the apparatus of claim 3, further comprising a control system connected to the harness and configured to receive signals from the inertial measurement unit (Lee par.29 teaches control system including sensors which receive signals).

Regarding claim 12, Stevens teaches
A method of (col.1 ln 40 – col.2 ln 14 discloses method), the method comprising:
a support structure along a slide extending along a first axis (col.2 ln 55-56 and fig.8 disclose slide members 22 which extends along a 1st axis), the support structure being movably coupled to the slide (col.4 ln 51-52 teach support frame 132 which is coupled to slide member 22 through carriage 24);
rotating a surface of a table connected to the support structure about a second axis orthogonal to the first axis (col.4 ln 52 and fig.3a teach rotary table 40, which rotates about a second axis perpendicular to the slide axis (1st axis)), 
rotating the surface about (col.4 ln 52 and fig.3a teach rotary table 40, which rotates about).

Stevens fails to teach testing an inertial measurement unit
 wherein the surface is parallel to the second axis;
a third axis orthogonal to the second axis, the inertial measurement unit being attached to the surface; and 
receiving a signal representative of the output of the inertial measurement unit.

Dixson does teach wherein the surface is parallel to the second axis (col.148 ln 35-38 teaches planar element parallel to 2nd axis);
a third axis orthogonal to the second axis (col.148 ln 12-20 teaches third axis normal/orthogonal to the second axis), 
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Stevens to include the teachings of Dixson; which would provide a stellar guidance system mounted inside a moving craft capable of specifying the direction of the dynamic vertical as function of time for every instant of a pre-determined, time-scheduled flight path as disclosed by Dixson (col.1 11-16).

Stevens in view of Dixson fail to teach testing an inertial measurement unit
the inertial measurement unit being attached to the surface; and 
receiving a signal representative of the output of the inertial measurement unit.

Lee does teach testing an inertial measurement unit (par.29 discloses an inertial measurement unit as part of a control system; meaning the testing can be done through other control electronics such as sensors)
the inertial measurement unit being attached to the surface (par.36 teaches a harness for attaching main body 1 (which contain an inertial measurement unit) to a surface); and 
receiving a signal representative of the output of the inertial measurement unit (Lee par.29 teaches control system including sensors which receive signals).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Stevens in view of Dixson to include the teachings of Lee; which would provide an embodiment for an unmanned flying craft that senses different aspects of its surroundings and adjusts flying patterns in response thereto as disclosed by Lee(par.13).

Regarding claim 14, Stevens in view of Dixson further in view of Lee teach the method of claim 12, wherein the accelerating of the support structure includes directing, via a control system (Lee par.29 teaches control system), a linear motor to apply a force to the support structure so that the support structure slides along the slide (Stevens col.2 ln 65 discloses which apply forces to move by design, thus moving the structure along a direction).

Regarding claim 17, Stevens in view of Dixson further in view of Lee teach the method of claim 12, wherein the step of receiving the signal includes receiving the signal via at least one of wired or wireless transmission (Lee par.4 teaches signals sent wirelessly as common in the art).

Claim(s) 8-10 is rejected under 35 U.S.C. 103 as being unpatentable over Stevens; in view DIXSON BRUCE E further in view of Hodgetts, Graham L.  et al. (United States Patent Publication # US 20020055086; hereinafter Hodgetts).
Regarding claim 8, Stevens in view of Dixson teach the apparatus of claim 1, wherein the support structure comprises a chassis movably coupled to the slide (fig.7 and col.4 ln 43-50 teaches a chassis coupled to linear slides), and the table comprises a first motor supported on the chassis (col.2 ln 60-65 teach an electric motor); extending along the second axis (col.4 ln 11-15 teach extension of actuator through extension of leg) but fails to teach and having a drive rod.
Hodgetts does teach having a drive rod extending along the second axis (par.22 teaches having a rotatable motor shaft 16 of electric motor 14).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Stevens in view of Dixson to include the teachings of Hodgetts; which would provide an inexpensive motion base and driver technology for a flight simulator as disclosed by Hodgetts(par.8).

Regarding claim 9, Stevens in view of Dixson further in view of Hodgetts teach the method of claim 8, wherein the table comprises a slip ring coupled to the drive rod of the first motor (col.93 ln 57-70 teaches slip ring coupling).

Regarding claim 10, Stevens in view of Dixson further in view of Hodgetts teach the method of claim 8, wherein the table comprises a second motor coupled to the drive rod (Hodgetts fig.3 discloses 3 electric motors 14, fig.4 discloses motors integrated/coupled in/to the structure) of the first motor and having a drive rod extending along the third axis and connected to the surface(Hodgetts par.22 teaches having a rotatable motor shaft 16 of electric motor 14; par.26 discloses 3 orthogonal axes of motion of the simulator which can be only be actuated with drive shaft along an axis; Hodgetts fig.3 discloses 3 electric motors 14, fig.4 discloses motors connected/coupled in/to the structure surface).

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Stevens; in view DIXSON BRUCE E further in view of LEE further in view of Zhang; Liutao et al. (United States Patent Publication # US 20160091894; hereinafter Zhang).

Regarding claim 13, Stevens in view of Dixson further in view of Lee teach the method of claim 12, further comprising comparing, via a control system (Lee par.29 teaches control system including sensors which receive signals), but fails to teach the signal representative of the output of the inertial measurement to a profile stored in a database.
Zhang does teach the signal representative of the output of the inertial measurement to a profile (par.103 teaches storing profile through a physical model) stored in a database (par.82 teaches storing information in a database).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Stevens in view of Dixson further in view of lee to include the teachings of Zhang; which would provide a method for simulating an environment to control a UAV in a virtual environment as disclosed by Zhang(abstract).


Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Stevens; in view DIXSON BRUCE E further in view of LEE further in view of Hodgetts, Graham L.  et al. (United States Patent Publication # US 20020055086; hereinafter Hodgetts).
Regarding claim 15, Stevens in view of Dixson further in view of Lee teach the method of claim 12, wherein the step of rotating the surface about the second axis includes directing, via a control system (Lee par.29 teaches control system), but fails to teach a motor of the table to spin a drive rod of the motor.
Hodgetts does teach a motor of the table to spin a drive rod of the motor (par.22 teaches having a rotatable motor shaft 16 of electric motor 14).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Stevens in view of Dixson further in view of lee to include the teachings of Hodgetts; which would provide an inexpensive motion base and driver technology for a flight simulator as disclosed by Hodgetts(par.8).

Claim(s) 16, 19 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Stevens; in view DIXSON BRUCE E further in view of LEE further in view of Hodgetts, Graham L.  et al. (United States Patent Publication # US 20020055086; hereinafter Hodgetts).
Regarding claim 16, Stevens in view of Dixson further in view of Lee teach the method of claim 12, wherein the step of rotating the surface about the third axis includes directing, via a control system (Lee par.29 teaches control system), but fails to teach a motor of the table to spin a drive rod of the motor.
Hodgetts does teach a motor of the table to spin a drive rod of the motor (par.22 teaches having a rotatable motor shaft 16 of electric motor 14).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Stevens in view of Dixson further in view of lee to include the teachings of Hodgetts; which would provide an inexpensive motion base and driver technology for a flight simulator as disclosed by Hodgetts(par.8).

Regarding claim 19, Stevens teaches an apparatus for simulating an oscillating flight path (abstract discloses motion platform as apparatus; abstract also discloses surge and sway as oscillating motion which makes a path), the apparatus comprising: 
a slide extending along a first axis (col.2 ln 55-56 and fig.8 disclose slide members 22 which extends along a 1st axis); 
a support structure movably coupled to the slide so that the support structure is operable to move along the slide (col.4 ln 51-52 teach support frame 132 which is coupled to slide member 22 through carriage 24); 
a drive unit configured to move the support structure along the slide (col.4 ln 58-60 teach a drive unit to move the support structure);
Stevens fails to teach a first motor attached to the support structure and including a drive rod extending along a second axis that is orthogonal to the first axis; and a bracket attached to the drive rod and including a surface extending parallel to the second axis; a second motor attached to the surface of the bracket and including a drive rod extending along a third axis orthogonal to the second axis; a platform attached to the drive rod and having a surface extending orthogonal to the third axis.
Hodgetts does teach a first motor attached to the support structure (fig.3 discloses 3 electric motors 14, fig.4 discloses motors integrated in the structure) and including a drive rod extending along a second axis that is orthogonal to the first axis (par.22 teaches having a rotatable motor shaft 16 of electric motor 14; par.26 discloses 3 orthogonal axes of motion of the simulator which can be only be actuated with drive shaft along an axis);
a second motor attached to the surface of the bracket (fig.3 discloses 3 electric motors 14, fig.4 discloses motors integrated in the structure) and including a drive rod extending along a third axis orthogonal to the second axis (par.22 teaches having a rotatable motor shaft 16 of electric motor 14; par.26 discloses 3 orthogonal axes of motion of the simulator which can be only be actuated with drive shaft along an axis);
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Stevens to include the teachings of Hodgetts; which would provide an inexpensive motion base and driver technology for a flight simulator as disclosed by Hodgetts(par.8).
Stevens in view of Hodgetts fails to teach a bracket attached to the drive rod and including a surface extending parallel to the second axis; a platform attached to the drive rod and having a surface extending orthogonal to the third axis.
Dixson does teach a bracket attached (col.38 ln 7-8 teach a bracket) to the drive rod and including a surface extending parallel to the second axis (col.148 ln 35-38 teaches planar element parallel to 2nd axis); 
a platform (col.4 ln 7 teaches a platform) attached to the drive rod and having a surface (col.55 ln 55-57 teach a surface) extending orthogonal to the third axis (col.148 ln 12-20 teaches third axis normal/orthogonal to the second axis).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Stevens in view of Dixson to include the teachings of Hodgetts; which would provide an inexpensive motion base and driver technology for a flight simulator as disclosed by Hodgetts(par.8).

       Regarding claim 20, Stevens in view of Dixson further in view of Hodgetts teach the apparatus of claim 19, wherein the first motor is configured to rotate the bracket about the second axis, and the second motor is configured to rotate the platform about the third axis (Hodgetts par.25 teach rotating each motor to rotate the platform).

Allowable Subject Matter
Claim 6, 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 1,
“… configured to only rotate about 180 degrees about the second axis, and the surface is configured to only rotate about 180 degrees about the third axis.”
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 18, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 12,
“… rotating the surface about the second axis and the step of rotating the surface about the third axis are executed simultaneously.”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20140302462 A1 Vatcher; David J. et al. is a Motion Simulation System Controller and Associated Methods.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2858                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2858